                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



James Robert Bates,

       Plaintiff,

v.                                                           Case No. 16-14324

OBell Thomas Winn,                                           HON. SEAN F. COX
James Roth,

      Defendants.
______________________________/

           ORDER ADOPTING 11/12/19 REPORT AND RECOMMENDATION

       On December 12, 2016, Plaintiff James Robert Bates (“Plaintiff”), a prison inmate in the

custody of the Michigan Department of Corrections, filed a pro se complaint under 42 U.S.C. §

1983. Thereafter, the Court referred the matter for pretrial proceedings before Magistrate Judge

Anthony Patti.

       Plaintiff's complaint named the following defendants: (1) O’Bell Thomas Winn

(“Winn”), the Warden at Saginaw Correction Facility; and (2) James Roth (“Roth”), a

non-retired Inspector at the G. Robert Cotton Correctional Facility. Plaintiff alleges that

defendants failed to protect him from assault by fellow inmates in violation of his Eighth

Amendment rights. On June 3, 2019, Defendants filed a motion for summary judgment. (ECF

No. 33). After full briefing, on November 12, 2019, Magistrate Judge Patti issued a twenty-four

page Report and Recommendation (“the R&R”) wherein he explained the standard of review that

applies to this motion, set forth the governing legal standard, and then evaluated Defendants’


                                                 1
arguments. Magistrate Judge Patti concludes that, viewing the evidence in favor of Plaintiff,

non-moving party, that (1) Defendants failed to establish that Plaintiff did not exhaust his

administrative remedies, (2) Plaintiff has established a genuine issue of material fact as to

whether Winn and Roth violated his Eighth Amendments rights regarding inmate Geoffrey

Miller, (3) Plaintiff has established a genuine issue of material fact as to whether Winn violated

his Eighth Amendment rights as to inmate Justin Schneider, and (3) Winn and Roth are not

entitled to qualified immunity. Magistrate Judge Patti also concludes that Plaintiff has failed to

establish a genuine issue of material fact as to whether Roth violated his Eighth Amendment

rights regarding inmate Schneider. As such, Magistrate Judge Patti recommends that

Defendants’ motion be granted in part and denied in part. (ECF No. 42).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen (14) days after

being served with a copy of the R&R. “The district judge to whom the case is assigned shall

make a de novo determination upon the record, or after additional evidence, of any portion of the

magistrate judge's disposition to which specific written objection has been made.” Id.

       On December 16, 2019, after twice being granted extensions, Defendants filed objections

to the R&R. Plaintiff filed a response on January 6, 2020.

       Having carefully reviewed the magistrate judge’s R&R, and having considered

Defendants’ objections to it, the Court concludes that the magistrate judge applied the correct

legal standard and concurs with both his analysis and conclusions.




                                                 2
      Accordingly, the Court ADOPTS the magistrate judge’s November 12, 2019 R&R. IT IS

FURTHER ORDERED that Defendants’ motion for summary judgment is GRANTED IN PART

AND DENIED IN PART.

      IT IS SO ORDERED.


                                 s/Sean F. Cox
                                 Sean F. Cox
                                 United States District Judge

Dated: February 11, 2020




                                           3
